
	

114 HR 216 : Department of Veterans Affairs Budget Planning Reform Act of 2015
U.S. House of Representatives
2015-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 216
		IN THE SENATE OF THE UNITED STATES
		March 25, 2015Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to submit to
			 Congress a Future-Years Veterans Program and a quadrennial veterans
			 review, to establish in the Department of Veterans Affairs a Chief
			 Strategy Officer, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Department of Veterans Affairs Budget Planning Reform Act of 2015. 2.Establishment of strategic plans to improve programs and benefits for veterans (a)Future-Years Veterans Program (1)In generalChapter 1 of title 38, United States Code, is amended by adding at the end the following new section:
					
						119.Future-Years Veterans Program
 (a)Submission to CongressThe Secretary shall submit to Congress each year, at or about the time that the President’s budget is submitted to Congress pursuant to section 1105(a) of title 31, a Future-Years Veterans Program reflecting the estimated expenditures and proposed appropriations included in that budget. Any such Future-Years Veterans Program shall cover the fiscal year with respect to which the budget is submitted and at least the four succeeding fiscal years.
							(b)Consistency
 (1)The Secretary shall ensure that amounts described in subparagraph (A) of paragraph (2) for any fiscal year are consistent with amounts described in subparagraph (B) of such paragraph for that fiscal year.
 (2)Amounts referred to in paragraph (1) are the following: (A)The amounts specified in program and budget information submitted to Congress by the Secretary in support of expenditure estimates and proposed appropriations in the budget submitted to Congress by the President under section 1105(a) of title 31 for any fiscal year, as shown in the Future-Years Veterans Program submitted pursuant to subsection (a).
 (B)The total amounts of estimated expenditures and proposed appropriations necessary to support the programs, projects, and activities of the Department of Veterans Affairs included pursuant to paragraph (5) of section 1105(a) of title 31 in the budget submitted to Congress under that section for any fiscal year.
 (c)ContentsThe Future-Years Veterans Program under subsection (a) shall set forth the five-year plan of the Department to address the commitment of the United States to veterans and the resources necessary to meet that commitment and shall be developed and updated, as appropriate, annually by the Secretary. Each Future-Years Veterans Program shall include an explanation of—
 (1)the information that was used to develop program planning guidance for the Future-Years Veterans Program; and
 (2)how the resource allocations included in the Future-Years Veterans Program correlate to such five-year strategy.
 (d)PublicationThe Secretary shall publish on a publically accessible Internet website of the Department each Future-Years Veterans Program submitted pursuant to subsection (a)..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 118 the following new item:
					
						
							119. Future-Years Veterans Program..
 (3)Effective DateSection 119 of title 38, United States Code, as added by paragraph (1), shall apply with respect to the preparation and submission of the budget request for the Department of Veterans Affairs for fiscal year 2020 and fiscal years thereafter.
				(b)Quadrennial Veterans Review
 (1)In generalSuch chapter is further amended by adding after section 119, as added by subsection (a)(1), the following new section:
					
						120.Quadrennial veterans review
							(a)Requirement
 (1)Not later than fiscal year 2019, and every fourth year thereafter, the Secretary shall conduct a review of the strategy for meeting the commitment of the United States to veterans and the resources necessary to meet that commitment (in this section referred to as a quadrennial veterans review).
 (2)Each quadrennial veterans review shall include a comprehensive examination of the policies and strategies of the United States with respect to veterans, including recommendations regarding the long-term strategy and priorities for programs, services, benefits, and outcomes regarding veterans and guidance on the programs, assets, capabilities, budget, policies, and authorities of the Department.
 (3)The Secretary shall conduct each quadrennial veterans review in consultation with key officials of the Department, the heads of other Federal agencies, and other relevant governmental and nongovernmental entities, including State, local, and tribal government officials, members of Congress, veterans service organizations, private sector representatives, academics, and other policy experts.
 (4)The Secretary shall ensure that each quadrennial veterans review is coordinated with the Future-Years Veterans Program required under section 119 of this title.
 (b)Contents of reviewIn each quadrennial veterans review, the Secretary shall— (1)delineate a veterans strategy consistent with the commitment of the United States to veterans and refine a strategy for the types of, and provision of, programs, services, benefits, and outcomes consistent with current authorities and requirements;
 (2)outline and prioritize the full range of programs and capabilities regarding veterans provided by the Federal Government;
 (3)identify the budget plan required to provide sufficient resources to successfully execute the full range of such programs and capabilities;
 (4)include an assessment of the organizational alignment of the Department with respect to the strategy referred to in paragraph (1) and the programs and capabilities referred to in paragraph (2);
 (5)review and assess the effectiveness of the mechanisms of the Department for executing the process of turning the requirements identified in the quadrennial veterans review into a plan to meet such requirements, including an expenditure plan for the Department; and
 (6)identify emerging trends, problems, opportunities, and issues that could affect veterans or the Department during the ten-year period following the period covered by the review.
								(c)Submission to Congress
 (1)The Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a report regarding each quadrennial veterans review. The Secretary shall submit the report in the year following the year in which the review is conducted, but not later than the date on which the President submits to Congress the budget for the next fiscal year under section 1105 of title 31.
 (2)Each report submitted under paragraph (1) shall include— (A)the results of the quadrennial veterans review;
 (B)a description of the challenges to, and opportunities for, the assumed or defined veterans-related interests of the Nation that were examined for the purposes of that review;
 (C)the strategy for meeting the Nation’s commitment to veterans, including a prioritized list of the missions of the Department;
 (D)a description of the interagency cooperation, preparedness of Federal assets, infrastructure, budget plan, and other elements of the programs and policies of the Nation associated with the strategy referred to in subsection (b)(1) that are required to execute successfully the full range of programs and capabilities identified in such strategy and the programs and capabilities outlined under subsection (b)(2);
 (E)an assessment of the organizational alignment of the Department with the strategy referred to in subsection (b)(1) and the programs and capabilities outlined under subsection (b)(2), including the Department's organizational structure, management systems, budget and accounting systems, human resources systems, procurement systems, and physical and technical infrastructure;
 (F)a discussion of the status of cooperation among Federal agencies in the effort to promote national support for veterans;
 (G)a discussion of the status of cooperation between the Federal Government and State, local, and tribal governments in supporting veterans and providing programs, services, benefits, and outcomes to assist veterans;
 (H)an explanation of any underlying assumptions used in conducting the review; and (I)any other matter the Secretary considers appropriate.
 (d)PublicationThe Secretary shall publish on a publically accessible Internet website of the Department each quadrennial veterans review submitted pursuant to subsection (c).
							(e)Independent veterans review panel
 (1)Not later than February 1 of a year in which a quadrennial veterans review is conducted under this section, the Secretary shall establish an independent panel to be known as the Independent Veterans Review Panel (in this subsection referred to as the Panel). The Panel shall have the duties set forth in this subsection.
 (2)The Panel shall be composed of 10 members who are recognized experts in matters relating to veterans. The members shall be appointed as follows:
 (A)Two by the chairman of the Committee on Veterans’ Affairs of the House of Representatives. (B)Two by the chairman of the Committee on Veterans’ Affairs of the Senate.
 (C)Two by the ranking member of the Committee on Veterans’ Affairs of the House of Representatives. (D)Two by the ranking member of the Committee on Veterans’ Affairs of the Senate.
 (E)Two by the Secretary, who shall serve as co-chairs of the panel. (3)Members shall be appointed for the life of the Panel. Any vacancy in the Panel shall be filled in the same manner as the original appointment.
 (4)The Panel shall have the following duties with respect to a quadrennial veterans review: (A)While the review is being conducted, the Panel shall review the updates from the Secretary required under paragraph (7) on the progress of the conduct of the review.
 (B)The Panel shall— (i)review the Secretary’s terms of reference and any other materials providing the basis for, or substantial inputs to, the work of the Department of Veterans Affairs on the quadrennial veterans review;
 (ii)conduct an assessment of the assumptions, strategy, findings, and risks included in the report on the quadrennial veterans review required in subsection (c);
 (iii)conduct an independent assessment of a variety of strategies for delivering services and support to veterans;
 (iv)review the resource requirements identified pursuant to subsection (b)(3) and, to the extent practicable, make a general comparison to the resource requirements to support the strategies assessed under this subparagraph; and
 (v)provide to the Committees on Veterans’ Affairs of the Senate and the House of Representatives and the Secretary, through the report under paragraph (7), any recommendations the Panel determines appropriate.
 (5)If the Secretary has not appointed members to the Panel under paragraph (2)(E) by February 1 of a year in which a quadrennial veterans review is conducted under this section, the Panel shall convene for its first meeting with the remaining members.
 (6)Not later than three months after the date on which the report on a quadrennial veterans review is submitted under subsection (c) to the Committees on Veterans’ Affairs of the Senate and the House of Representatives, the Panel shall submit to such committees a report containing an assessment of the quadrennial veterans review, including a description of the items addressed under paragraph (4) with respect to that quadrennial veterans review.
 (7)Periodically, but not less often than every 60 days during the life of the panel, or at the request of the co-chairs, the Secretary shall brief the Panel on the progress of the conduct of the quadrennial veterans review.
								(8)
 (A)The Panel may request directly from the Department such information as the Panel considers necessary to carry out its duties under this subsection. The Secretary shall cooperate with the Panel to ensure that information requested by the Panel under this subparagraph is promptly provided to the maximum extent practical.
 (B)Upon the request of the co-chairs, the Secretary shall make available to the Panel the services of any federally funded research and development center that is covered by a sponsoring agreement of the Department.
 (C)The Panel shall have the authorities provided in section 3161 of title 5 and shall be subject to the conditions set forth in such section.
 (D)Funds for activities of the Panel shall be provided from amounts available to the Department. (9)The Panel shall terminate 45 days after the date on which the Panel submits the report on the quadrennial veterans review under paragraph (6)..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 119, as added by subsection (a)(2), the following new item:
					
						
							120. Quadrennial veterans review..
				(c)Policy Guidance
 (1)In generalSuch chapter is further amended by adding after section 120, as added by subsection (b)(1), the following new section:
					
 121.Policy guidanceThe Secretary shall provide annually to the appropriate officials of the Department written policy guidance for the preparation and review of the planning and program recommendations and budget proposals of the elements of the Department of such officials. Such guidance shall include guidance on the objectives of the Department in accordance with Future-Years Veterans Program under section 119 of this title and the quadrennial veterans review under section 120 and the resource levels projected to be available for the period of time for which such recommendations and proposals are to be effective..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 120, as added by subsection (b)(2), the following new item:
					
						
							121. Policy guidance..
				3.Chief Strategy Officer of the Department of Veterans Affairs
 (a)In generalChapter 3 of title 38, United States Code, is amended by adding at the end the following new section:
				
					323.Chief Strategy Officer
 (a)In generalThe Secretary shall designate the Assistant Secretary whose functions include planning, studies, and evaluations as the Chief Strategy Officer of the Department. The Chief Strategy Officer shall advise the Secretary on long-range strategy and implications.
 (b)ResponsibilitiesThe Chief Strategy Officer is the principal advisor to the Secretary and other senior officials of the Department, and shall provide independent analysis and advice to the Secretary and such officials. The Chief Strategy Officer shall carry out the following responsibilities:
 (1)Conducting cost estimation and cost analysis for the programs of the Department. (2)Establishing policies for, and overseeing the integration of, the planning, programming, budgeting and execution process for the Department.
 (3)Providing analysis and advice on matters relating to the planning and programming phase of the planning, programming, budgeting and execution process, and the preparation of materials and guidance for such process, as directed by the Secretary, working in coordination with the Assistant Secretary for Management.
 (4)Developing and executing the Future-Years Veterans Program of the Department, as specified under section 119 of this title.
 (5)Developing resource discussions relating to requirements under consideration in the quadrennial veterans review under section 120 of this title.
 (6)Formulating study guidance for analysis of alternatives for programs and initiatives, including any necessary acquisitions, development, or procurement commensurate with such alternatives, and performance of such analysis as directed by the Secretary.
 (7)Reviewing, analyzing, and evaluating programs for executing approved strategies and policies, ensuring that information on programs and expected outcomes is presented accurately and completely.
 (8)Ensuring that the costs of programs and alternatives are presented accurately and completely by assisting in establishing standards, policies, and procedures for the conduct of cost estimation and cost analysis throughout the Department, including guidance relating to the proper selection of confidence levels in cost estimates generally and for specific programs of the Department.
 (9)Conducting studies at the request of the Secretary regarding costs, policy assumptions, and strategic implications of current policies and possible alternatives.
 (10)Communicating directly to the Secretary and the Deputy Secretary of Veterans Affairs about matters for which the Chief Strategy Officer is responsible without obtaining the approval or concurrence of any other official within the Department..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 322 the following new item:
				
					
						323. Chief Strategy Officer..
 4.Prohibition on new appropriationsNo additional funds are authorized to be appropriated to carry out this Act or the amendments made by this Act. This Act and such amendments shall be carried out using amounts otherwise available for the Department of Veterans Affairs.
		
	Passed the House of Representatives March 24, 2015.Karen L. Haas,Clerk
